Counsel in brief for rehearing have cited the case of Mazetti v. *Page 681 
Armour  Co., 75 Wn. 622, 135 P. 633, 48 L.R.A. (N.S.) 213, Ann. Cas. 1915C, 140, as supporting the Dothan Chero-Cola Case, supra, and the Mississippi case of Jackson Coca-Cola Co. v. Chapman, 106 Miss. 864, 64 So. 791. This case was not cited upon the original consideration of this case, and was not discovered by the court upon the investigation of this question. It does support the two cases, supra, and opposes the present holding; but it is not in line with the great weight of authority, including our own case of Jones v. Gulf States Steel Co., 88 So. 21.1 An examination of the note in 48 L.R.A. (N.S.) 213, where said Washington Case is reported, and previous notes there referred to, will show that this case is opposed by the great weight of authority.
The application for rehearing is overruled.
SAYRE, GARDNER, and MILLER, JJ., concur.
1 Ante, p. 291.